Title: General Orders, 20 August 1776
From: Washington, George
To: 



Head Quarters, New York, August 20th 1776.
Hampton.Gates.


Nathaniel Mun of Capt. Peters’s Company, Col. Reads Regiment, convicted by a General Court Martial whereof Col. Wyllys is President of “Desertion and reinlistment into another corps.”
James Mumford of Capt. Ledyards Company, Regiment late Col. McDougall’s convicted by the same Court Martial of the same crime.
Alexander Moore, Serjeant in Capt. Conway’s Company, Col. Wynd’s Battalion convicted by the same Court Martial of “Desertion.”

Christopher Harpur of the same Company and Battalion, convicted by the same Court Martial of the same crime. Each of the above prisoners were sentenced to receive thirty nine lashes.
The General approves the sentences, and orders them to be executed at Guard mounting, to morrow morning, at the usual place.
The troops lately arrived are informed that it is contrary to General Orders, to fire in camp; such Firelocks as are loaded, and the charges cannot be drawn, are to be discharged at Retreat beating in a Vulley under the inspection of an officer. The officers of such troops are desired and required to prevent all the firing in the camp, as it tends to great disorder.
The regiments of militia, now under the Command of Col. Hinman, from Connecticut, are in case of alarm, to parade on the grand parade, and there wait for orders.
The officers who have lately come into Camp are also informed that it has been found necessary, amidst such frequent changes of Troops to introduce some distinctions by which their several ranks may be known—viz.: Field Officers wear a pink or red cockade—Captains white or buff—Subalterns green—The General flatters himself every Gentlemen will conform to a regulation which he has found essentially necessary to prevent mistakes and confusion.
The trial of Lieut: Hubbel is postponed ’till tomorrow.
The General Court Martial to set on Thursday, as a Court of enquiry, into the conduct of Adjutant Brice of Col. Smallwood’s Battalion, charged with “disobedience of orders and disrespectful behaviour to his commanding officer.”
The General being informed, to his great surprize, that a report prevails and is industriously spread far and wide that Lord Howe has made propositions of peace, calculated by designing persons more probably to lull us into a fatal security; his duty obliges him to declare that no such offer has been made by Lord Howe, but on the contrary, from the best intelligence he can procure—the Army may expect an attack as soon as the wind and tide shall prove favourable: He hopes therefore, every man’s mind and arms, will be prepared for action, and when called to it, shew our enemies, and the whole world, that Freemen 

contending on their own land, are superior to any mercenaries on earth.
The Brigadiers are to see the Spears in the different works, under their command, kept greased and clean.
General Sullivan is to take the command upon Long Island, ’till General Greene’s State of health will permit him to resume it, and Brigadier Lord Stirling is to take charge of General Sullivans division ’till he returns to it again.
Edward Tilghman Esqr. is appointed as an Assistant Brigade Major to Lord Stirling; the duty of the whole division being too great for one officer—He is to be respected and obeyed accordingly.
